Citation Nr: 0711791	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right parotid cancer 
post parotidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1973 to September 
1973 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and October 2002 and January 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for post-traumatic stress disorder 
(PTSD) and right parotid cancer.  

Subsequently, the RO, in a November 2003 rating decision, 
granted service connection for PTSD.  The grant of service 
connection represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).   


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's right parotid cancer and active 
service.


CONCLUSION OF LAW

Right parotid cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, July 
2002 and July 2005 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, private and VA treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the veteran's claim have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  It follows that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
malignant tumors, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

The veteran contends that his right parotid cancer was 
incurred during his military service.  According to 
statements submitted by the veteran, between December 1990 
and May 1991, he was exposed to oilfield fires with heavy 
smoke, sandstorms, and some chemical alarms.  The veteran 
expresses his believe that his tumor was caused by such 
exposures.  

Service personnel records show that the veteran was an 
administrative specialist and construction equipment repairer 
and served in Southwest Asia between January 1991 and April 
1991.  Military records submitted by the veteran show that 
his unit was exposed to very low levels of chemical agent.  
However, service medical records are devoid of any complains 
or treatment for symptoms relating to chemical or other toxic 
exposures.  An examination conducted after his first period 
of active duty in September 1973 showed that he was 
clinically normal.  Also, a periodic examination conducted in 
March 1988 showed that he had no medical complaints and was 
found clinically normal.  Likewise, his separation 
examination report, in March 1991, made no mention of any 
medical symptoms or conditions.  Upon separation, his was 
found to be clinically normal with no significant problems.  
Thus, even taken his statements regarding chemical exposures 
as fact, the record is devoid of evidence for treatment or 
diagnosis for a right parotid cancer during service.  

Post-service medical evidence consists of private medical 
records from various sources between December 1999 and 
January 2004 and VA general medical examinations.  

In July 1997, the veteran underwent a VA general medical 
examination where the examiner found that his neck was supple 
without masses or thyromegaly.  Subsequently, in May 2001, 
computed tomography (CT) scan of the veteran's neck revealed 
a hyperdense lesion within the right parotid gland.  Records 
from the Knoxville Pathology Group reveal that the veteran 
was diagnosed with right parotid cancer and underwent a 
parotidectomy in August 2001.  Current treatment records 
continue to show that the veteran has right parotid cancer, 
post parotidectomy, but do not provide any medical opinions 
linking the parotid cancer to service or exposure to chemical 
agents.  The Board observes that the treatment and diagnosis 
of the veteran's right parotid cancer only dates back to 
2001, which is approximately 10 years after the veteran's 
discharge from the military.  

In written correspondence dated March 13, 2003, LTC, K.E.G., 
reported several soldiers took pills prior to deployment 
during the Gulf War as pretreatment against nerve gas.  It 
was further pointed out that several soldiers encountered 
side effects.

On VA examination in March 2004, the examiner noted that 
clinical evaluation of the neck revealed no pain or problem 
attributable to the neck.  The veteran's past medical history 
of right neck excision and right partotidectomy related to 
parotid cancer was indicated.  

The Board finds that available records do not indicate the 
required showing of continuity of symptoms after service to 
establish service connection.  Further, although the veteran 
relates his right parotid cancer to service, medical records 
do not reveal such a diagnosis within one year of the 
veteran's separation from service.  Thus, service connection 
on a presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, 
is not warranted.  In the absence of competent medical 
evidence linking the veteran's right parotid cancer to 
service, the veteran's claim must be denied.  

The Board notes that the appellant and his representative may 
believe that there was a causal relationship between the 
veteran's service and the claimed disorder.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for a right parotid cancer post 
parotidectomy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


